reiTY4T I


                                                                                             09/26/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: PR 22-0004


                                        PR 22-0004
                                                                       VILA-J.)
                                                                        SEP 2 6 2022
                                                                      Bowen Greenw000
                                                                    Clerk ot Supreme Court
                                                                       State of Montana
 IN RE THE PETITION OF
                                                                     ORDER
 SKY STEVEN JONES




       Sky Steven jones has petitioned this Court for admission to active status in the State
Bar of Montana after having been on inactive status since April 2022.
       IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of Montana.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
       DATED this         day of September 2022.

                                                  For the Court,




                                                                   Chief.lustice